UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) XQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the period ended March 24, 2012 or Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-14616 J & J SNACK FOODS CORP. (Exact name of registrant as specified in its charter) New Jersey 22-1935537 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6000 Central Highway, Pennsauken, NJ 08109 (Address of principal executive offices) Telephone (856) 665-9533 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. XYes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). XYes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated filer ( X ) Accelerated filer ( ) Non-accelerated filer () (Do not check if a smaller reporting company) Smaller reporting company () Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes XNo As April 16, 2012, there were 18,861,445 shares of the Registrant’s Common Stock outstanding. RDGPreambleEnd INDEX Page Number Part I.Financial Information Item l.Consolidated Financial Statements Consolidated Balance Sheets – March 24, 2012 (unaudited) and September 24, 2011 3 Consolidated Statements of Earnings (unaudited)– Three and Six Months Ended March 24, 2012 and March 26, 2011 5 Consolidated Statements of Cash Flows (unaudited) – Six Months Ended March 24, 2012 andMarch 26, 2011 6 Notes to the Consolidated Financial Statements(unaudited) 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3.Quantitative and Qualitative Disclosures About Market Risk 25 Item 4.Controls and Procedures 25 Part II.Other Information Item 4.Submission of Matters to a Vote of Security Holders 26 Item 6.Exhibits 26 I.FINANCIAL INFORMATION Item 1.Consolidated Financial Statements RDGXBRLParseBegin J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands) ASSETS March 24, (Unaudited) September 24, Current assets Cash and cash equivalents $ $ Marketable securities held to maturity Accounts receivable, net Inventories, net Prepaid expenses and other Deferred income taxes Property, plant and equipment, at cost Land Buildings Plant machinery and equipment Marketing equipment Transportation equipment Office equipment Improvements Construction in progress Less accumulated depreciation and amortization Other assets Goodwill Other intangible assets, net Marketable securities held to maturity Other $ $ See accompanying notes to the consolidated financial statements 3 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands) LIABILITIES AND STOCKHOLDERS' EQUITY March 24, 2012 (Unaudited) September 24, Current liabilities Current obligations under capital leases $ $ Accounts payable Accrued liabilities Accrued compensation expense Dividends payable Long-term obligations under capital leases Deferred income taxes Other long-term liabilities Stockholders' equity Capital stock Preferred, $1 par value; authorized, 10,000 shares; none issued - - Common, no par value; authorized 50,000 shares; issued and outstanding, 18,861 and 18,727 shares, respectively Accumulated other comprehensive loss ) ) Retained earnings $ $ See accompanying notes to the consolidated financial statements 4 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (in thousands, except per share amounts) Three months ended Six months ended March 24, March 26, March 24, March 26, Net Sales $ Cost of goods sold(1) Gross Profit Operating expenses Marketing (2) Distribution (3) Administrative (4) Other general (income) expense ) 93 ) 47 Operating Income Other income (expense) Investment income Interest expense & other (4 ) Earnings before income taxes Income taxes NET EARNINGS $ Earnings per diluted share $ Weighted average number of diluted shares Earnings per basic share $ Weighted average number of basic shares (1) Includes share-based compensation expense of $59 and $123 for the three months and six months ended March 24, 2012, respectively and $29 and $81 for the three and six months ended March 26, 2011, respectively. (2) Includes share-based compensation expense of $89 and $184 for the three months and six months ended March 24, 2012, respectively and $65 and $179 for the three and six months ended March 26, 2011, respectively. (3) Includes share-based compensation expense of $6 and $12 for the three months and six months ended March 24, 2012, respectively and $4 and $10 for the three and six months ended March 26, 2011, respectively. (4) Includes share-based compensation expense of $121 and $250 for the three months and six months ended March 24, 2012, respectively and $135 and $241 for the three and six months ended March 26, 2011, respectively. See accompanying notes to the consolidated financial statements 5 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Six months ended March 24, March 26, Operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation of fixed assets Amortization of intangibles and deferred costs Share-based compensation Deferred income taxes ) ) Other ) 6 Changes in assets and liabilities net of effects from purchase of companies Decrease in accounts receivable Increase in inventories ) ) Decrease in prepaid expenses Increase (decrease) in accounts payable and accrued liabilities ) Net cash provided by operating activities Investing activities: Purchases of property, plant and equipment ) ) Purchases of marketable securities ) ) Proceeds from redemption of marketable securities Proceeds from disposal of property and equipment Other ) ) Net cash used in investing activities ) ) Financing activities: Proceeds from issuance of stock Payments on capitalized lease obligations ) ) Payment of cash dividend ) ) Net cash used in financing activities ) ) Effect of exchange rate on cash and cash equivalents Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to the consolidated financial statements. 6 J & J SNACK FOODS CORP. AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the financial position and the results of operations and cash flows.Certain prior year amounts have been reclassified to conform to the current period presentation.These reclassifications had no effect on reported net earnings. The results of operations for the three months and six months ended March 24, 2012 and March 26, 2011 are not necessarily indicative of results for the full year.Sales of our frozen beverages and frozen juice bars and ices are generally higher in the third and fourth quarters due to warmer weather. While we believe that the disclosures presented are adequate to make the information not misleading, it is suggested that these consolidated financial statements be read in conjunction with the consolidated financial statements and the notes included in the Company’s Annual Report on Form 10-K for the fiscal year ended September 24, 2011. Note 2 We recognize revenue from our products when the products are shipped to our customers. Repair and maintenance equipment service revenue is recorded when it is performed provided the customer terms are that the customer is to be charged on a time and material basis or on a straight-line basis over the term of the contract when the customer has signed a service contract. Revenue is recognized only where persuasive evidence of an arrangement exists, our price is fixed or estimable and collectability is reasonably assured.We record offsets to revenue for allowances, end-user pricing adjustments, trade spending, coupon redemption costs and returned product.Customers generally do not have the right to return product unless it is damaged or defective.We provide an allowance for doubtful receivables after taking into consideration historical experience and other factors.The allowance for doubtful receivables was $623,000 and $653,000 at March 24, 2012 and September 24, 2011, respectively. 7 Note 3 Depreciation of equipment and buildings is provided for by the straight-line method over the assets’ estimated useful lives. Amortization of improvements is provided for by the straight-line method over the term of the lease or the assets’ estimated useful lives, whichever is shorter.Licenses and rights, customer relationships and non compete agreements arising from acquisitions are amortized by the straight-line method over periods ranging from 3 to 20 years.Depreciation expense was $6,355,000 and $6,116,000 for the three months ended March 24, 2012 and March 26, 2011, respectively, and for the six months ended March 24, 2012 and March 26, 2011 was $12,712,000 and $12,362,000, respectively. Note 4 Basic earnings per common share (EPS) excludes dilution and is computed by dividing income available to common shareholders by the weighted average common shares outstanding during the period.Diluted EPS takes into consideration the potential dilution that could occur if securities (stock options) or other contracts to issue common stock were exercised and converted into common stock. Our calculation of EPS is as follows: Three Months Ended March 24, 2012 Income (Numerator) Shares (Denominator) Per Share Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - 72 - Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 8 Six Months Ended March 24, 2012 Income (Numerator) Shares (Denominator) Per Share Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - 70 - Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ Three Months Ended March 26, 2011 Income (Numerator) Shares (Denominator) Per Share Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - - Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ Six Months Ended March 26, 2011 Income (Numerator) Shares (Denominator) Per Share Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - ) Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 9 Note 5 Our calculation of comprehensive income is as follows: Three months ended Six months ended March 24, March 26, March 24, March 26, (in thousands) Net Earnings $ Foreign currency translation adjustment Comprehensive income $ Note 6 At March 24, 2012, the Company has three stock-based employee compensation plans.Share-based compensation was recognized as follows: Three months ended Six months ended March 24, March 26, March 24, March 26, (in thousands, except per share amounts) Stock Options $ $
